               Case 20-12522-JTD             Doc 1030       Filed 12/23/20        Page 1 of 11




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )   Chapter 11
                                                              )
MALLINCKRODT PLC, et al.,                                     )   Case No. 20-12522 (JTD)
                                                              )
                 Debtors. 1                                   )   (Jointly Administered)
                                                              )
                                                              )   Obj. Deadline: Jan. 7, 2021 at 4:00 p.m. (ET)
                                                              )   Hearing Date: Jan. 14, 2021 at 2:00 p.m. (ET)


        MOTION OF DEBTORS FOR ENTRY OF AN ORDER AUTHORIZING
 THE DEBTORS TO (A) REJECT THE BEDMINSTER LEASE AS OF JANUARY 31,
2021, (B) ASSUME THE HAMPTON LEASE, AND (C) GRANTING RELATED RELIEF

THIS MOTION SEEKS TO, AMONG OTHER THINGS, REJECT CERTAIN
UNEXPIRED LEASES OF NONRESIDENTIAL REAL PROPERTY.       PARTIES
RECEIVING THIS MOTION SHOULD REVIEW THE MOTION TO SEE IF THEIR
NAME(S) OR LEASE(S) ARE SET FORTH IN THE MOTION OR THE EXHIBITS
ATTACHED HERETO TO DETERMINE WHETHER THE MOTION AFFECTS THEIR
LEASE(S).

         The debtors in possession in the above-captioned cases (collectively, the “Debtors”) hereby

move (this “Motion”) and respectfully state as follows:

                                          RELIEF REQUESTED

         1.      By this Motion, the Debtors seek entry of an order, substantially in the form

attached hereto as Exhibit A (the “Proposed Order”) authorizing the Debtors to (a) reject the

Bedminster Lease (as defined herein), as identified on Schedule 1 to the Proposed Order, effective

as of January 31, 2021, and (b) enter into the Hampton Lease (as defined herein), as identified on

Schedule 2 to the Proposed Order.




1
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims
    and noticing agent at http://cases.primeclerk.com/Mallinckrodt. The debtors’ mailing address is 675 McDonnell
    Blvd., St. Louis, Missouri 63042.


US-DOCS\119782951.9RLF1 24521451v.1
               Case 20-12522-JTD         Doc 1030     Filed 12/23/20    Page 2 of 11




                                          JURISDICTION

        2.       This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware dated as of February 29, 2012. This is a core proceeding pursuant to

28 U.S.C. § 157(b), and, under Rule 7008 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”), the

Debtors consent to the entry of a final order by the Court in connection with this Motion to the

extent that it is later determined that the Court, absent consent of the parties, cannot enter final

orders or judgments in connection herewith consistent with Article III of the United States

Constitution. Venue for these cases and this Motion in this district is proper under 28 U.S.C.

§§ 1408 and 1409.          The statutory and legal predicates for the relief requested herein are

sections 105(a), and 365(a) of the Bankruptcy Code (as defined below) and Bankruptcy Rule 6006.

                                          BACKGROUND

        3.       On October 12, 2020 (the “Petition Date”), the Debtors filed voluntary petitions in

this Court commencing cases for relief under chapter 11 of title 11 of the United States Code, 11

U.S.C. §§ 101–1532 (the “Bankruptcy Code”). The Debtors continue to manage and operate their

businesses as debtors in possession under sections 1107 and 1108 of the Bankruptcy Code.

        4.       On October 27, 2020, the Office of the United States Trustee for the District of

Delaware (the “U.S. Trustee”) appointed, pursuant to section 1102 of the Bankruptcy Code: (a) an

official committee of unsecured creditors [Docket No. 306] (the “Unsecured Creditors

Committee”) and (b) an official committee of opioid-related claimants [Docket No. 308] (the

“Opioid Claimants Committee” and, together with the Unsecured Creditors Committee, the

“Committees” and each a “Committee”).

                                                  2
US-DOCS\119782951.9RLF1 24521451v.1
                Case 20-12522-JTD           Doc 1030        Filed 12/23/20       Page 3 of 11




          5.      The factual background regarding the Debtors, including their business operations,

their capital and debt structures, and the events leading to the filing of these chapter 11 cases, is

set forth in detail in the Declaration of Stephen A. Welch, Chief Transformation Officer, in Support

of Chapter 11 Petitions and First Day Motions (the “Welch Declaration”) filed on the Petition

Date, which is fully incorporated herein by reference.

                                                THE LEASES

A.        Overview

          6.      As part of their restructuring efforts, the Debtors, together with their advisors, have

been engaged in a comprehensive review of the terms of all of the Debtors’ lease agreements. In

connection with this review, the Debtors have identified the Bedminster Lease and the Hampton

Lease and have determined that it is in the best interest of the Debtors and their estates to relocate

the headquarters of their Specialty Brands2 business from its current office space in Bedminster

Township, New Jersey to office space in Hampton, New Jersey. To effectuate this move, the

Debtors are seeking court authority to reject and terminate the Bedminster Lease and assume the

Hampton Lease. By simultaneously rejecting and terminating the Bedminster Lease and assuming

the Hampton Lease, as of February 1, 2021, the Debtors will attain significant cost-savings of

approximately $403,012.43 per month in administrative expenses.

B.        The Bedminster Lease

          7.      On July 22, 2016, Debtor Mallinckrodt Enterprises LLC and RREF II Somerset,

LLC (the “Bedminster Landlord Counterparty”) entered into that certain Lease (the “Original

Bedminster Lease” as amended by the First Amendment to Lease dated December 17, 2017, the

“Bedminster Lease Amendment” and together with that certain Guaranty of Lease dated July 22,


2
     The “Specialty Brands” business is the Debtors’ business segment that manufactures and markets the Debtors’
     branded products.

                                                        3
US-DOCS\119782951.9RLF1 24521451v.1
                Case 20-12522-JTD             Doc 1030       Filed 12/23/20        Page 4 of 11




20216, executed by Mallinckrodt International Finance SA (the “Guaranty”) and the Original

Bedminster Lease, the “Bedminster Lease”). The Bedminster Lease runs through January 31,

2030, and, starting February 1, 2021, the Debtors’ monthly payment obligation under the

Bedminster Lease would be approximately $403,012.43 (the “Bedminster Rent Obligations”).3

          8.      On December 7, 2020, the Debtors provided notice to the Bedminster Landlord

Counterparty that the Debtors intended to reject and terminate the Bedminster Lease as of January

31, 2021. As per the notice, the Debtors will unequivocally surrender possession of the leased

Premises (as defined in the Bedminster Lease) (the “Bedminster Premises”) as of January 31,

2021.

          9.      By rejecting the Bedminster Lease, the Debtors will avoid the accrual of

unnecessary administrative expenses of the Bedminster Rent Obligations. In addition, given the

ongoing COVID-19 pandemic, the Bedminster Premises have remained largely vacant and unused,

and the Debtors predict that capacity and in-person use of the Bedminster Premises will continue

to be depressed into the near future. As such, the Debtors have obtained limited benefits for their

estate by maintaining the Bedminster Lease and Bedminster Premises, and the Debtors do not see

significant benefits to doing so going forward.

C.        The Hampton Lease

          10.     On July 9, 2008, Debtor Mallinckrodt Hospital Products Inc. (as successor-in-

interest to INO Therapeutics LLC and Ikaria, Inc., the predecessor tenants) and Perryville SPE,

LLC (as successor-in-interest to Crown Perryville, the predecessor landlord) (the “Hampton

Landlord Counterparty”) entered into that certain Lease (the “Original Hampton Lease” as


3
     Beginning February 1, 2021, the monthly Bedminster Rent Obligations under the Bedminster Lease are to be
     comprised of: (a) approximately $310,375.00 in Fixed and Additional Rent (as defined in the Bedminster Lease),
     (b) approximately $57,150.01 in property insurance payments, and (c) approximately $35,487.42 in Impositions
     (as defined in the Bedminster Lease).

                                                         4
US-DOCS\119782951.9RLF1 24521451v.1
               Case 20-12522-JTD             Doc 1030       Filed 12/23/20        Page 5 of 11




amended by the Amendment to Lease Agreement dated October 24, 2010 the “First Hampton

Lease Amendment”, and the Second Amendment to Lease dated December 2, 2020 the “Second

Hampton Lease Amendment, and together with the Original Hampton Lease and the First

Hampton Lease Amendment, the “Hampton Lease”).

         11.     The Hampton Lease runs through June 30, 2026, and the Debtors’ monthly payment

obligation under the Hampton Lease is approximately $150,343.98 (the “Hampton Rent

Obligations”).4 Notably, the Hampton Lease also contains a termination option (the “Termination

Option”) under which Mallinckrodt Hospital Products Inc. may terminate the Hampton Lease upon

180 days written notice to the Hampton Landlord Counterparty at any time and for any reason after

December 31, 2021.

         12.     As noted above, due in part to the COVID-19 pandemic, the Debtors, in

consultation with their advisors, have determined that it is in the best interest of their estates to

relocate the principal U.S. offices for their Specialty Brands business to the Premises (as defined

in the Hampton Lease) (the “Hampton Premises”). By relocating to the Hampton Premises, the

Debtors and their employees will work out of more appropriately-sized office facilities that reflect

the Debtors’ current employee usage and projected employee attendance. In addition, by assuming

the Hampton Lease and rejecting the Bedminster Lease, the Debtors will obtain monthly savings

of approximately $403,012.43 and will achieve even greater monthly savings after the Hampton

Lease Obligations decrease starting July 1, 2021. Moreover, the Termination Option provides the

Debtors with much needed flexibility during these uncertain market conditions. As such, the

Debtors have determine that assumption of the Hampton Lease is in the best interest of their


4
    At present, the monthly Hampton Rent Obligations under the Hampton Lease are comprised of: (a) approximately
    $127,051.25 in Monthly Base Rent (as defined in the Hampton Lease), and (b) approximately $23,292.73 in
    Electrical Inclusion Amounts (as defined in the Hampton Lease). Beginning July 1, 2021, the Monthly Base Rent
    under the Hampton Lease will decrease to approximately $114,346.13 for the duration of the Hampton Lease term.

                                                        5
US-DOCS\119782951.9RLF1 24521451v.1
                 Case 20-12522-JTD      Doc 1030      Filed 12/23/20     Page 6 of 11




estates.

                                       BASIS FOR RELIEF

D.         Rejection of the Bedminster Lease s is an Appropriate Exercise of the Debtors’
           Business Judgment

           13.    Section 365(a) of the Bankruptcy Code provides that a debtor, “subject to the

court’s approval, may assume or reject any executory contract or unexpired lease of the debtor.”

11 U.S.C. § 365(a).

           14.    One purpose behind section 365(a) is to allow the debtor to “to renounce title to

and abandon burdensome property.” In re Exide Techs., 607 F.3d 957, 967 (3d Cir. 2010) (“Courts

may use § 365 to free a [debtor] from burdensome duties that hinder its reorganization.”); N.L.R.B.

v. Bildisco and Bildisco (In re Bildisco), 465 U.S. 513, 528 (1984) (“[t]he authority to reject an

executory contract is vital to the basic purpose to a Chapter 11 reorganization, because rejection

can release the debtor’s estate from burdensome obligations that can impede a successful

reorganization.”).

           15.    The standard applied by courts to determine whether rejection of an unexpired

nonresidential lease should be authorized is the “business judgment” test, which requires a debtor

to have determined that the requested assumption or rejection would be beneficial to its estate. See

Grp. Of Institutional Inv’rs v. Chi., Milwaukee St. Paul & Pac. R.R., 318 U.S. 523, 550 (1943)

(noting that “the question whether a lease should be rejected…is one of business judgment”); In

re Bildisco, 682 F.2d 72, 79 (3d Cir. 1982), aff’d, 465 U.S. 513 (“The usual test for rejection of an

executory contract is simply whether rejection would benefit the estate, the ‘business judgment’

test.”); accord In re HQ Glob. Holdings, Inc., 290 B.R. 507, 511 (Bankr. D. Del. 2003).

           16.    In applying the business judgment standard, bankruptcy courts give deference to a

debtor’s decision to assume or reject leases. See, e.g., Sharon Steel Corp. v. Nat’l Fuel Gas Distrib.


                                                  6
US-DOCS\119782951.9RLF1 24521451v.1
               Case 20-12522-JTD        Doc 1030       Filed 12/23/20    Page 7 of 11




Corp., 872 F.2d 36, 39-40 (3d Cir. 1989) (affirming the rejection of a service agreement as a sound

exercise of the debtor’s business judgment when the bankruptcy court found that such rejection

would benefit the debtors’ estate); In re Trans World Airlines, Inc., 261 B.R. 103, 121 (Bankr. D.

Del. 2001) (“[A] debtor’s decision to reject an executory contract must be summarily affirmed

unless it is the product of bad faith, or whim, or caprice.”).

        17.      The Debtors’ decision to reject the Bedminster Lease is well within their business

judgment and will serve to maximize the value of their estate. Given current market realities, the

Debtors have limited use for the Bedminster Premises and seek authority to reject the Bedminster

Lease to avoid the incurrence of the Bedminster Rent Obligations on a monthly basis. The Debtors

have also concluded that the Hampton Premises sufficiently meet the Debtors’ operational needs

and there is little to no benefit to be realized by maintaining possession of the Bedminster Premises.

E.      Assumption of the Hampton Lease is an Appropriate Exercise of the Debtors’
        Business Judgment

        18.      As with rejection of a unexpired lease or executory contract under section 365 of

the Bankruptcy Code, a debtor’s decision to assume an unexpired lease or executory contract is

also reviewed under a business judgment standard. See In re Market Square Inn, Inc., 978 F.2d

116, 121 (3d Cir. 1992) (“The resolution of this issue of assumption or rejection will be a matter

of business judgment by the bankruptcy court [. . .] depending upon factors such as the terms of

the lease, the conditions of any financing available, and the viability of the business.”) (citing

Group of Inst. Investors v. Chi., Milw., St. Paul & Pac. R.R. Co., 318 U.S. 523, 550 (1943)).

        19.      Courts will generally approve the assumption of an executory contract or unexpired

lease, unless evidence is presented that the debtor’s decision to assume was “so manifestly

unreasonable that it could not be based on sound business judgment, but only on bad faith, whim

or caprice.” Lubrizol Enters., Inc. v. Richmond Metal Finishers, Inc. (In re Richmond Metal


                                                   7
US-DOCS\119782951.9RLF1 24521451v.1
               Case 20-12522-JTD       Doc 1030      Filed 12/23/20    Page 8 of 11




Finishers, Inc.), 756 F.2d 1043, 1047 (4th Cir. 1985), cert. denied, 475 U.S. 1057 (1986).

Furthermore, “[m]ore exacting scrutiny would slow the administration of the debtor’s estate and

increase its cost, interfere with the Bankruptcy Code’s provision for private control of

administration of the estate, and threaten the court’s ability to control a case impartially.”

Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1311 (5th Cir. 1985).

        20.      The Debtors’ decision to assume the Hampton Lease is well within their business

judgment and doing so will serve to maximize the value of their estates. As stated herein, the

Debtors have concluded that the relocation to the Hampton Premises sufficiently meets the

Debtors’ needs to effectively operate their Specialty Brands business while allowing the Debtors

to realize significant cost savings. Furthermore, the Termination Option in the Hampton Lease

provides the Debtors with future flexibility to terminate the Hampton Lease should future market

conditions require the Debtors to do so. Thus, the Debtors have determined in their business

judgment that assumption of the Hampton Lease is in the best interests of their estates.

F.      Section 105 of the Bankruptcy Code and the Doctrine of Necessity Supports the
        Relief Requested

        21.      Section 105(a) of the Bankruptcy Code gives this Court broad authority under its

equitable powers to fashion any order or decree that would preserve or protect the value of the

Debtors’ assets. See In re VII Holdings Co., 362 B.R. 663, 668-69 (Bankr. D. Del. 2007) (Shannon,

J.) (“Section 105(a) has been construed to give a bankruptcy court broad authority to provide

equitable relief appropriate to assure the orderly conduct of reorganization proceedings.”)(citing

In re Combustion Engineering, Inc., 391 F.3d 90 (3d Cir. 2004)).

        22.      As described in more detail above, rejection of the Bedminster Lease and

assumption of the Hampton Lease is necessary to obtain substantial savings in rental costs, and, in

turn, preserve and enhance the value of the Debtors’ estate. The Debtors have carefully reviewed


                                                 8
US-DOCS\119782951.9RLF1 24521451v.1
               Case 20-12522-JTD          Doc 1030    Filed 12/23/20     Page 9 of 11




their lease agreements and have undertaken a process to identify ways in which the Debtors can

obtain rental cost-savings without sacrificing their ability to successfully operate their businesses.

Without the relief requested herein, the Debtors would incur unnecessary rental expenses to the

detriment of their estate. The Debtors, therefore, submit that the relief requested herein is

necessary to protect and maximize the value of their estates.

G.      Waiver of Bankruptcy Rule 6004(h)

        23.      Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or lease

of property . . . is stayed until the expiration of fourteen days after the entry of the order, unless

the court orders otherwise.” For the reasons set forth herein, the Debtors submit that they have

established cause to, and hereby request that the Court, waive the fourteen (14) day stay period

under Bankruptcy Rule 6004(h), to the extent such stay is applicable.

                                      CONSENT TO JURISDICTION

        24.      Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware, the Debtors consent

to the entry of a final judgment or order with respect to this Motion if it is determined that the

Court would lack Article III jurisdiction to enter such final judgment or order absent consent of

the parties.

                                      RESERVATION OF RIGHTS

        25.      Nothing in this Motion shall be deemed: (a) an admission as to the amount of, basis

for, or validity of any claim against the Debtors under the Bankruptcy Code or other applicable

nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s right to dispute

any claim; (c) a promise or requirement to pay any particular claim; (d) an implication or admission

that any particular claim is of a type specified or defined in this Motion; (e) an admission as to the

validity, priority, enforceability, or perfection of any lien on, security interest in, or other

                                                  9
US-DOCS\119782951.9RLF1 24521451v.1
              Case 20-12522-JTD              Doc 1030      Filed 12/23/20    Page 10 of 11




encumbrance on property of the Debtors’ estates; or (f) a waiver of any claims or causes of action

which may exist against any entity under the Bankruptcy Code or any other applicable law.

                                                  NOTICE

        26.      Notice of this Motion will be given to: (a) the Office of the United States Trustee

for the District of Delaware; (b) counsel to the Unsecured Notes Ad Hoc Group; (c) the agent

under the Debtors’ secured term and revolving financing facilities; (d) counsel to the ad hoc group

of holders of the Debtors’ unsecured notes; (e) the indenture trustees for the Debtors’ outstanding

notes; (f) counsel to the Governmental Plaintiff Ad Hoc Committee; (g) counsel to the official

committee of unsecured creditors; (h) counsel to the official committee of opioid claimants; (i) the

United States Attorney’s Office for the District of Delaware; (j) the attorneys general for all 50

states and the District of Columbia; (k) the United States Department of Justice; (l) the Internal

Revenue Service; (m) the Securities and Exchange Commission; (n) the United States Drug

Enforcement Agency; (o) the United States Food and Drug Administration; (p) the Bedminster

Landlord Counterparty; (q) the Hampton Landlord Counterparty; and (r) all parties entitled to

notice pursuant to Bankruptcy Rule 2002 The Debtors submit that, under the circumstances, no

other or further notice is required.

        27.      A     copy    of     this   Motion   is   available   on   (a)   the   Court’s   website:

www.deb.uscourts.gov, and (b) the website maintained by the Debtors’ Claims and Noticing

Agent, Prime Clerk LLC, at https://restructuring.primeclerk.com/Mallinckrodt.

                               [Remainder of page intentionally left blank]




                                                      10
US-DOCS\119782951.9RLF1 24521451v.1
              Case 20-12522-JTD          Doc 1030      Filed 12/23/20   Page 11 of 11




          WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order,

granting the relief requested in this Motion and such other and further relief as may be just and

proper.

 Dated: December 23, 2020

 /s/ Amanda R. Steele
 RICHARDS, LAYTON & FINGER, P.A.                       George A. Davis (pro hac vice)
 Mark D. Collins (No. 2981)                            George Klidonas (pro hac vice)
 Michael J. Merchant (No. 3854)                        Andrew Sorkin (pro hac vice)
 Amanda R. Steele (No. 5530)                           Anupama Yerramalli (pro hac vice)
 Brendan J. Schlauch (No. 6115)                        LATHAM & WATKINS LLP
 One Rodney Square                                     885 Third Avenue
 920 N. King Street                                    New York, New York 10022
 Wilmington, Delaware 19801                            Telephone: (212) 906-1200
 Telephone:    (302) 651-7700                          Facsimile:   (212) 751-4864
 Facsimile:    (302) 651-7701                          Email:       george.davis@lw.com
 Email:        collins@rlf.com                                      george.klidonas@lw.com
               merchant@rlf.com                                     andrew.sorkin@lw.com
               steele@rlf.com                                       anu.yerramalli@lw.com
               schlauch@rlf.com
                                                       - and -
                                                       Jeffrey E. Bjork (pro hac vice)
 - and -
                                                       LATHAM & WATKINS LLP
                                                       355 South Grand Avenue, Suite 100
                                                       Los Angeles, California 90071
                                                       Telephone:     (213) 485-1234
                                                       Facsimile:     (213) 891-8763
                                                       Email:         jeff.bjork@lw.com
                                                       - and -
                                                       Jason B. Gott (pro hac vice)
                                                       LATHAM & WATKINS LLP
                                                       330 North Wabash Avenue, Suite 2800
                                                       Chicago, Illinois 60611
                                                       Telephone: (312) 876-7700
                                                       Facsimile:     (312) 993-9767
                                                       Email:         jason.gott@lw.com


                             Counsel for Debtors and Debtors in Possession




                                                  11
US-DOCS\119782951.9RLF1 24521451v.1
